DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on January 5, 2022 has been entered.  Claims 1, 11 and 16 have been amended.  Claims 1-20 are pending in this application.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 11 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,009,944.  Although the claims at issue are
not identical, they are not patentably distinct from each other because the present claims are
merely obvious variations of the patented claims.
	Below is a comparison between present claim 1 and patented claim 7:

Present claim 1
Patented claim 7
A method comprising, by a computing system: determining a first region and a second region of an image based on gaze data of a user, wherein the second region of the image is to be displayed with lower image resolution than the first region of the image; accessing a first pixel value associated with the first region of the image;
















 causing a first source driver circuit of a display to generate a first pixel signal corresponding to the first pixel value, the first pixel signal being configured to control a luminance of a first number of pixels of the display, wherein the first pixel signal has a first variable amplitude depending on the first pixel value;
accessing a second pixel value associated with the second region of the image; and causing a second source driver circuit of the display to generate a second pixel signal corresponding to the second pixel value, the second pixel signal being configured to control a luminance of a second number of pixels of the display, wherein the second number is larger than the first number, and wherein the second pixel signal comprises a longer pulse duration than the first pixel signal, and wherein the second pixel signal has a second variable amplitude depending on the second pixel value. 

 causing a first gate driver circuit of a display to generate a first clock signal for the first pixel value, the first clock signal being configured to control a luminance of a first number of pixels of the display; accessing a second pixel value associated with the second region of the image; and causing a second gate driver circuit of the display to generate a second clock signal for the second pixel value, the second clock signal being configured to control a luminance of a second number of pixels of the display, wherein the second number is larger than the first number,  the second clock signal comprises a longer pulse duration than the first clock signal, 
causing a first source driver circuit of the display to generate a first pixel signal corresponding to the first pixel value, the first pixel signal being configured to control the luminance of the first number of pixels of the display; and 




causing a second source driver circuit of the display to generate a second pixel signal corresponding to the second pixel value, the second pixel signal being configured to control the luminance of the second number of pixels of the display, wherein the first pixel signal and the second pixel signal comprise respective signal amplitudes corresponding to the first pixel value and the second pixel value, wherein the second pixel signal comprises a longer pulse duration than the first pixel signal.


As can be seen above, the main difference between the claims is merely wording and that the patented claim 7 recites more limitations regarding a first gate driver circuit and a second gate driver circuit, thus making the patented claim 7 more specific.    
Thus present claim 1 is obvious, broader variations of the patented claim 7.
Claims 2-20 are rejected similarly over patented claims 1-20.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 8-9, 11-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2017/0236466) in view of Abe et al. (US 2003/0016189).   
	Regarding claim 1, Spitzer discloses a method comprising, by a computing system (Fig. 4; [0026]-[0027], e.g., the display system 400):
determining a first region and a second region of an image based on gaze data of a user (Fig. 1; [0030], e.g., determine a foveal region 110 and a peripheral region 112 based on gaze direction of the user), wherein the second region of the image is to be displayed with lower image resolution than the first region of the image ([0014], e.g., the foveal region 110 of the image is displayed with a higher image resolution than the peripheral region 112); 

causing a first source driver circuit of a display to generate a first pixel signal corresponding to the first pixel value, the first pixel signal being configured to control a luminance of a first number of pixels of the display (Figs 1 and 4; [0016], [0024], [0027], e.g., a first set of column drivers 412 generates a first driving signal corresponding to pixel values (e.g., PV3, PV4, PV5, PV6, PV7 and PV8 in Row 2) to control a luminance of pixels 104 located in the foveal region 110);
accessing a second pixel value associated with the second region of the image ([0015], [0035], e.g., accessing pixel values associated with the peripheral region 112); and
causing a second source driver circuit of the display to generate a second pixel signal corresponding to the second pixel value, the second pixel signal being configured to control a luminance of a second number of pixels of the display, wherein the second number is larger than the first number (Figs 1 and 4; [0016], [0023]-[0027], e.g., a second set of column drivers 412 generates a second driving signal corresponding to pixel values (e.g., PV1, PV2, PV3, PV4, PV5, PV6, PV6, Pv7, PV8 and PV7 in Row 1 and Row2) to control a luminance of pixels 104 located in the peripheral region 112.  The number of pixels 104 located in the peripheral region 112 is larger than the number of pixels 104 located in the foveal region 110).
Spitzer further discloses wherein the first pixel signal and the second pixel signal comprise respective data signal corresponding to the first pixel value and the second pixel value (Fig. 7; [0037], [0043], e.g., receiving respective data voltage signal corresponding to the first pixel value (e.g., 1) and the second pixel value (e.g., 9)).  

However, Abe discloses a display device (Fig. 2; [0146], e.g., a display apparatus) comprising: a source driver ([0146]-[0147], [0159], e.g., modulation drive circuit 3) configured to:
generate a first pixel signal corresponding to a first pixel value, wherein the first pixel signal has a first variable amplitude depending on the first pixel value (Fig. 1E; [0154], [0168], e.g., generate a first modulation signal Sx1 representing a luminance level 1of a first pixel.  The amplitude of the first modulation signal Sx1 increases as the first pixel luminance level is increased); 
generate a second pixel signal corresponding to a second pixel value, wherein the second pixel signal has a second variable amplitude depending on the second pixel value (Fig. 1E; [0154], [0168], e.g., generate a second modulation signal Sx1 in accordance with a luminance level 3 of a second pixel. The amplitude of the second modulation signal Sx1 increases as the second pixel luminance level is increased).   
wherein the second pixel signal comprises a longer pulse duration than the first pixel signal (Fig. 1E, e.g., the second pixel signal Sx1 representing luminance level of 3 comprises a longer pulse duration than the first pixel signal Sx1 representing luminance of 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Abe in the invention of Spitzer for generating a pixel signal in which a pulse width and an amplitude are modulated in accordance with luminance data 

Regarding claim 2, Spitzer further discloses the method of Claim 1, wherein the second number of pixels comprise pixels from two or more pixel columns, and wherein the second pixel signal is routed to the two or more pixel columns through a switch (Fig. 6; [0037]-[0038]).   

Regarding claim 3, Spitzer in view of Abe further discloses the method of Claim 2, wherein the second pixel signal has a pulse duration corresponding to a number of columns of the two or more pixel columns (Spitzer, Fig. 6; [0037]-[0038], e.g., the second pixel signal with a bit value “9” has a pulse duration corresponding to column “0” and column “1”.  Also see Figs 1E and 2 of Abe). 

Regarding claim 8, Spitzer further discloses the method of Claim 1, wherein the gaze data comprises a gazing point of the user, wherein the first region of the image corresponds to a first display region encompassing the gazing point of the user, and wherein the second region of the image corresponds to a second display region excluding the first display region (Fig. 1; [0018]-[0019], e.g., the foveal region 110 of the image encompasses the gazing point of the user and the peripheral region 112 excludes the foveal region 110, also see Fig. 2). 

Regarding claim 9, Spitzer further discloses the method of Claim 8, wherein the first number of pixels of the display are within the first display region, and wherein the second number of pixels of the display are within the second display region (Fig. 1; e.g., the first number 

	Regarding claim 11, Spitzer discloses one or more computer-readable non-transitory storage media embodying software (see [0051]) that is operable when executed to:
determine a first region and a second region of an image based on gaze data of a user (Fig. 1; [0030], e.g., determine a foveal region 110 and a peripheral region 112 based on gaze direction of the user), wherein the second region of the image is to be displayed with lower image resolution than the first region of the image ([0014], e.g., the foveal region 110 of the image is displayed with a higher image resolution than the peripheral region 112);
access a first pixel value associated with the first region of the image ([0015], [0035], e.g., accessing pixel values associated with the foveal region 110); 
cause a first source driver circuit of a display to generate a first pixel signal corresponding to the first pixel value, the first pixel signal being configured to control a luminance of a first number of pixels of the display (Figs 1 and 4; [0016], [0024], [0027], e.g., a first set of column drivers 412 generates a first driving signal corresponding to pixel values (e.g., PV3, PV4, PV5, PV6, PV7 and PV8 in Row 2) to control a luminance of pixels 104 located in the foveal region 110);
access a second pixel value associated with the second region of the image ([0015], [0035], e.g., accessing pixel values associated with the peripheral region 112); and
cause a second source driver circuit of the display to generate a second pixel signal corresponding to the second pixel value, the second pixel signal being configured to control a luminance of a second number of pixels of the display, wherein the second number is larger than 
Spitzer further discloses wherein the first pixel signal and the second pixel signal comprise respective data signal corresponding to the first pixel value and the second pixel value (Fig. 7; [0037], [0043], e.g., receiving respective data voltage signal corresponding to the first pixel value (e.g., 1) and the second pixel value (e.g., 9)).  
Spitzer does not disclose wherein the first pixel signal has a first variable amplitude depending on the first pixel value, wherein the second pixel signal comprises a longer pulse duration than the first pixel signal, and wherein the second pixel signal has a second variable amplitude depending on the second pixel value.
However, Abe discloses a display device (Fig. 2; [0146], e.g., a display apparatus) comprising: a source driver ([0146]-[0147], [0159], e.g., modulation drive circuit 3) configured to:
generate a first pixel signal corresponding to a first pixel value, wherein the first pixel signal has a first variable amplitude depending on the first pixel value (Fig. 1E; [0154], [0168], e.g., generate a first modulation signal Sx1 representing a luminance level 1of a first pixel.  The amplitude of the first modulation signal Sx1 increases as the first pixel luminance level is increased); 
generate a second pixel signal corresponding to a second pixel value, wherein the second pixel signal has a second variable amplitude depending on the second pixel value (Fig. 1E; 
wherein the second pixel signal comprises a longer pulse duration than the first pixel signal (Fig. 1E, e.g., the second pixel signal Sx1 representing luminance level of 3 comprises a longer pulse duration than the first pixel signal Sx1 representing luminance of 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Abe in the invention of Spitzer for generating a pixel signal in which a pulse width and an amplitude are modulated in accordance with luminance data of a pixel in order to display a quality image with a desired luminance level (see [0016] and [0162] of Abe). 

Regarding claim 12, Spitzer further discloses the media of Claim 11, wherein the second number of pixels comprise pixels from two or more pixel columns, and wherein the second pixel signal is routed to the two or more pixel columns through a switch (Fig. 6; [0037]-[0038]).   

Regarding claim 13, Spitzer in view of Abe further discloses the media of Claim 12, wherein the second pixel signal has a pulse duration corresponding to a number of columns of the two or more pixel columns (Spitzer, Fig. 6; [0037]-[0038], e.g., the second pixel signal with a bit value “9” has a pulse duration corresponding to column “0” and column “1”.  Also see Figs 1E and 2 of Abe).


determine a first region and a second region of an image based on gaze data of a user (Fig. 1; [0030], e.g., determine a foveal region 110 and a peripheral region 112 based on gaze direction of the user), wherein the second region of the image is to be displayed with lower image resolution than the first region of the image ([0014], e.g., the foveal region 110 of the image is displayed with higher image resolution than the peripheral region 112); 
access a first pixel value associated with the first region of the image ([0015], [0035], e.g., accessing pixel values associated with the peripheral region 112);
cause a first source driver circuit of a display to generate a first pixel signal corresponding to the first pixel value, the first pixel signal being configured to control a luminance of a first number of pixels of the display (Figs 1 and 4; [0016], [0024], [0027], e.g., a first set of column drivers 412 generates a first driving signal corresponding to pixel values (e.g., PV3, PV4, PV5, PV6, PV7 and PV8 in Row 2) to control a luminance of pixels 104 located in the foveal region 110);
access a second pixel value associated with the second region of the image ([0015], [0035], e.g., accessing pixel values associated with the peripheral region 112); and
cause a second source driver circuit of the display to generate a second pixel signal corresponding to the second pixel value, the second pixel signal being configured to control a luminance of a second number of pixels of the display, wherein the second number is larger than 
Spitzer further discloses wherein the first pixel signal and the second pixel signal comprise respective data signal corresponding to the first pixel value and the second pixel value (Fig. 7; [0037], [0043], e.g., receiving respective data voltage signal corresponding to the first pixel value (e.g., 1) and the second pixel value (e.g., 9)).  
Spitzer does not disclose wherein the first pixel signal has a first variable amplitude depending on the first pixel value, wherein the second pixel signal comprises a longer pulse duration than the first pixel signal, and wherein the second pixel signal has a second variable amplitude depending on the second pixel value.
However, Abe discloses a display device (Fig. 2; [0146], e.g., a display apparatus) comprising: a source driver ([0146]-[0147], [0159], e.g., modulation drive circuit 3) configured to:
generate a first pixel signal corresponding to a first pixel value, wherein the first pixel signal has a first variable amplitude depending on the first pixel value (Fig. 1E; [0154], [0168], e.g., generate a first modulation signal Sx1 representing a luminance level 1of a first pixel.  The amplitude of the first modulation signal Sx1 increases as the first pixel luminance level is increased); 
generate a second pixel signal corresponding to a second pixel value, wherein the second pixel signal has a second variable amplitude depending on the second pixel value (Fig. 1E; 
wherein the second pixel signal comprises a longer pulse duration than the first pixel signal (Fig. 1E, e.g., the second pixel signal Sx1 representing luminance level of 3 comprises a longer pulse duration than the first pixel signal Sx1 representing luminance of 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Abe in the invention of Spitzer for generating a pixel signal in which a pulse width and an amplitude are modulated in accordance with luminance data of a pixel in order to display a quality image with a desired luminance level (see [0016] and [0162] of Abe). 

Regarding claim 17, Spitzer further discloses the system of Claim 16, wherein the second number of pixels comprise pixels from two or more pixel columns, and wherein the second pixel signal is routed to the two or more pixel columns through a switch (Fig. 6; [0037]-[0038]).   

Regarding claim 18, Spitzer in view of Abe further discloses the system of Claim 17, wherein the second pixel signal has a pulse duration corresponding to a number of columns of the two or more pixel columns (Spitzer, Fig. 6; [0037]-[0038], e.g., the second pixel signal with a bit value “9” has a pulse duration corresponding to column “0” and column “1”.  Also see Figs 1E and 2 of Abe).


10 is rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2017/0236466) in view of Abe et al. (US 2003/0016189), and further in view of Johnson et al. (US 2018/0164882). 
Regarding claim 10, Spitzer in view of Abe does not specifically disclose the method of Claim 8, wherein the gazing point of the user is determined based on one or more sensors embedded in the display, and wherein one or more of the sensors are embedded in the display at one or more transparent areas of the display.
However, Johnson discloses a gaze tracking system configured to determine a gazing point of a user based on one or more sensors embedded in a display, wherein one or more of the sensors are embedded in the display at one or more transparent areas of the display (Fig. 11; [0023]-[0024], [0053], e.g., the gaze tracking sensor 16 is embedded behind a portion of display 14). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Johnson in the invention of Spitzer in view of Abe for embedding a gaze tracking sensor in a portion of display at a transparent area of the display system behind a portion of a display because it is well known in the art that a gaze point of a user can be detected by a sensor located elsewhere in a device or embedded in a display. 

9.	Claims 4-7, 14-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spitzer et al. (US 2017/0236466) in view of Abe et al. (US 2003/0016189), and further in view of Jung (US 2019/0164468). 

However, Jung discloses a display device (Figs 7-9; [0044]-[0049], e.g., a head-mounted display device) configured to: 
cause a first gate driver circuit (Figs 6A-6B; [0042], e.g., a first gate circuit part 231C) of a display to generate a first clock signal (e.g., generate and transmit a first gate signal to a low resolution region C), the first clock signal being configured to control a luminance of a first number of pixels of the display (e.g., the first gate signal is configured to display a luminance of a first number of pixels c in the low resolution region C); and cause a second gate driver circuit of the display to generate a second clock signal (e.g., a first gate circuit part 231A generates and transmit a second gate signal to a high resolution region A), the second clock signal being configured to control the luminance of a second number of pixels of the display (e.g., the second gate signal is configured to control a luminance of a second number of pixels a in the high resolution region A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Jung in the invention of Spitzer in view of Abe for comprising a first gate driver circuit for generating a first gate signal to control a luminance of a first number of pixels in a low resolution region and a second gate driver circuit for generating a second gate signal to control a luminance of a second number of pixels in a high resolution 

Regarding claim 5, Spitzer in view of Abe and Jung further discloses the method of Claim 4, wherein the second number of pixels comprise pixels from two or more pixel rows, and wherein the second clock signal is routed to the two or more pixel rows through a switch (Spitzer, Fig. 6; [0041], e.g., the second gate signal is routed to the two pixel rows “0” and “1” through a switch 620).  

Regarding claim 6, Spitzer in view of Abe and Jung further discloses the method of Claim 5, wherein the second clock signal has a pulse duration corresponding to a number of rows of the two or more pixels rows (Spitzer, Fig. 6; [0041], e.g., the second gate signal having a pulse duration is routed to the two pixel rows “0” and “1” through a switch 620.  Also see Fig. 8 of Jung).  

Regarding claim 7, Abe further discloses the device comprising a gate driving circuit (Fig. 2; [0146], e.g., a scan drive circuit 2) configured to generate a first clock signal for the first pixel value and generate a second clock signal for the second pixel value ([0146]-[0147], e.g., a first scan signal Sy1 for the first modulation signal Sx1 representing the luminance level 1 of the first pixel and a second scan signal Sy3 for the second modulation signal Sx1 representing the luminance level 3 of the second pixel), wherein the second clock signal comprises a longer pulse 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Spitzer in view of Abe and Jung for providing a second clock signal having a longer pulse duration than a first clock signal so that a pulse duration of a clock signal can be set in accordance with a luminance level at which a pixel emits light (see [0157] of Abe). 

Regarding claim 14, Spitzer in view of Abe does not disclose the media of Claim 11, further embodying software that is operable when executed to: cause a first gate driver circuit of the display to generate a first clock signal, the first clock signal being configured to control the luminance of the first number of pixels of the display; and cause a second gate driver circuit of the display to generate a second clock signal, the second clock signal being configured to control the luminance of the second number of pixels of the display.
However, Jung discloses a display device (Figs 7-9; [0044]-[0049], e.g., a head-mounted display device) configured to: 
cause a first gate driver circuit (Figs 6A-6B; [0042], e.g., a first gate circuit part 231C) of a display to generate a first clock signal (e.g., generate and transmit a first gate signal to a low resolution region C), the first clock signal being configured to control a luminance of a first number of pixels of the display (e.g., the first gate signal is configured to display a luminance of a first number of pixels c in the low resolution region C); and cause a second gate driver circuit of the display to generate a second clock signal (e.g., a first gate circuit part 231A generates and transmit a second gate signal to a high resolution region A), the second clock signal being 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Jung in the invention of Spitzer in view of Abe for comprising a first gate driver circuit for generating a first gate signal to control a luminance of a first number of pixels in a low resolution region and a second gate driver circuit for generating a second gate signal to control a luminance of a second number of pixels in a high resolution region because the first gate driver and the second gate driver circuit is capable of applying the same signals to a plurality of gate lines, thereby achieving high-speed driving (see [0009]-[0010] of Jung). 

Regarding claim 15, Spitzer in view of Abe and Jung further discloses the media of Claim 14, wherein the second number of pixels comprise pixels from two or more pixel rows, and wherein the second clock signal is routed to the two or more pixel rows through a switch (Spitzer, Fig. 6; [0041], e.g., the second gate signal is routed to the two pixel rows “0” and “1” through a switch 620).  

Regarding claim 19, Spitzer in view of Abe does not disclose the system of Claim 16, further comprising instructions operable when executed by one or more of the processors to cause the system to: cause a first gate driver circuit of the display to generate a first clock signal, the first clock signal being configured to control the luminance of the first number of pixels of the display; and cause a second gate driver circuit of the display to generate a second clock 
However, Jung discloses a display device (Figs 7-9; [0044]-[0049], e.g., a head-mounted display device) configured to: 
cause a first gate driver circuit (Figs 6A-6B; [0042], e.g., a first gate circuit part 231C) of a display to generate a first clock signal (e.g., generate and transmit a first gate signal to a low resolution region C), the first clock signal being configured to control a luminance of a first number of pixels of the display (e.g., the first gate signal is configured to display a luminance of a first number of pixels c in the low resolution region C); and cause a second gate driver circuit of the display to generate a second clock signal (e.g., a first gate circuit part 231A generates and transmit a second gate signal to a high resolution region A), the second clock signal being configured to control the luminance of a second number of pixels of the display (e.g., the second gate signal is configured to control a luminance of a second number of pixels a in the high resolution region A).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of Jung in the invention of Spitzer in view of Abe for comprising a first gate driver circuit for generating a first gate signal to control a luminance of a first number of pixels in a low resolution region and a second gate driver circuit for generating a second gate signal to control a luminance of a second number of pixels in a high resolution region because the first gate driver and the second gate driver circuit is capable of applying the same signals to a plurality of gate lines, thereby achieving high-speed driving (see [0009]-[0010] of Jung). 

.  

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG ZHOU whose telephone number is (571)270-5372.  The examiner can normally be reached on 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONG ZHOU/Primary Examiner, Art Unit 2623